DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Dec. 2020 has been entered.


Election/Restrictions
Examiner notes that should the application be allowable, claims 12-20 must be either can cancelled or take other appropriate action such as amending the claims to include each and every limitation of an allowable claim. 


Claim Objections
Claim 1, 3-4, 7-9, and 11 objected to because of the following informalities:
Claims 1, 3, 4, and 11 recite the limitation “the medium”. Claims 1 and 9 recite the limitation “the liquid medium”. Because the limitations refer to the same feature, for consistence the medium should be refer to as one term.
Claim 1 recites the limitations “a plurality of pores” and “wherein the gas enters pores”. Examiner wishes that Applicant clarify if the pore are the same or different pores. If the two recited pores are the same, Examiner recommends amending the limitation to “wherein the gas enters the pores”. If the two recited pores are not the same, Examiner recommends amending the limitation to distinguish the two features such as “where the gas enters second pores”.
Claim 1 recites the limitation “as indicated by gas flow meter or a gas pressure regulator”. The term “gas flow meter” requires an article. Examiner recommends amending the limitation to “as indicated by a gas flow meter or a gas pressure regulator”.
Claim 1 recites the limitations “in the form of nanobubbles” and “to generate a plurality of nanobubbles”. Examiner wishes that Applicant clarify if the nanobubbles are the same or different nanobubbles. If the two recited nanobubbles are the same, Examiner recommends amending the limitation to “to generate the nanobubbles”. If the two recited pores are not the same, Examiner recommends amending the limitation to distinguish the two features such as “to generate a plurality of second nanobubbles”.

Claim 1 recites “the first hydrophobic porous coating layer”. Claims 7 and 8 recite “the hydrophobic porous coating layer. Claim 8 recites “the hydrophobic porous coating”. Because the limitations refer to the same feature, for consistence the layer/coating should be refer to as one term.
Claim 11 recites the limitation “wherein the gas flow meter or a gas pressure regulator” and claim 1 recites “as indicated by gas flow meter or a gas pressure regulator”. Examiner wishes that Applicant clarify if the gas flow meter are the same or different meters. If the two recited nanobubbles are the same, Examiner recommends amending the limitation to “wherein the gas flow meter or the gas pressure regulator”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “a medium, where the medium is a liquid medium or a semi-liquid medium”. The limitation allows the medium to be either a liquid medium or to be a semi-liquid medium. Later in the claim, the limitation “the liquid medium” is recited. The claim is indefinite because the recitation of “the liquid medium” appears to choose the liquid medium option, and therefore the claimed medium cannot be a semi-liquid medium. Either the feature should be referred to as “the medium” or the limitation “or a semi-liquid medium” should be deleted from the claim language.
Claim 1 recites the limitation "the membrane pores". There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the pores”.
Claims 3-4, 7-9, and 11 depend upon claim 1.
Claim 7 recites the limitation “the nanobubbles”. The limitation lacks antecedent basis because antecedent basis for “nanobubbles” is established twice previously in claim 1. Thus to which nanobubbles the limitation refers is indefinite.
Claim 8 recites the limitation "the nanobubble". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the hydrophobic porous coating”. There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1, 3-4, 7-9, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any claim objections, set forth in this Office action.
Regarding claim 1, the closest prior art is Russell US 2017/0259219 and Goodwin US 2013/0082410. Russell teaches a nanobubble generator comprising a medium with a device immersed in the medium, a ceramic membrane, a first hydrophobic porous coating layer, a linear plenum, and a gas source. Russell does not teach where the system consists of the above elements, and rather teaches criticality to other elements of the system such as element 34 and 12 in Fig 1. Goodwin teaches where gas is known to be applied to opposite ends in order to deliver more uniform gas pressure, however does not teach the system consisting of the claimed components. No prior art, alone or in combination, teach all the limitations of claim 1.
Claims 3-4, 7-9, and 11 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 16 Feb. 2021:

Applicant argues that the supplemental amendment filed 16 Feb. 2021 should be entered and considered.
Examiner agrees. The claims filed 16 Feb. 2021 are entered and considered herein.

Applicant argues that the previous 112b rejections are overcome by amendment.
Examiner agrees. However, new 112b issues are raised in view of the amendments.

Applicant argues that the claim amendments overcome the previous rejection and the prior art as a whole.
Examiner agrees. The prior art rejections are withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.